DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 2, 2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
 
Acknowledgements
This Office Action is in response to the response filed on February 2, 2022 (“February 2022 Response”).  The February 2022 Response contained, inter alia, claim amendments (“February 2022 Claim Amendments”) and “REMARKS” (“February 2022 Remarks”).
Claims 1, 37-38, and 63-67 are currently pending and have been examined.
Note:  A Patent Trial and Appeal Board decision in an application has res judicata effect and is the “law of the case” and is thus controlling in that application and any subsequent, related application (See MPEP § 706.07(h) and MPEP § 2190, §§ II).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 and 37-38 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCann (US 2006/0213100 A1)(“McCann”) in view of  Hanyon (US 2007/0258262 A1)(“Hanyon”).

As to Claim 1, McCann discloses
detecting an enablement state of the vehicle (detecting state of moving or not moving, [0013]-[0014], [0022]);
determining a speed of the vehicle based on an output of a vehicle speed sensor (“speedometer,” [0010]) coupled to the vehicle ([0010]);
in response to a detected on state (moving) of the vehicle and a determined speed of the vehicle less than a threshold speed, rendering identification information (“second set of information” [0012]) of the vehicle on a display (electronic display 12) at a first power consumption level in a first mode ([0012] and [0022]), the display coupled to an exterior forward-facing surface of the vehicle ([0022]); and
in response to a detected off state (“not moving,” [0013]) of the vehicle, rendering, by the processing device (electronic control module 14), the identification information of the vehicle at a consumption level in a third mode ([0013]).
McCann does not directly disclose 
cyclically turning the display of the identification information of the vehicle on and off at specific time intervals;
in response to a detected off state of the vehicle, rendering, by the processing device the identification information of the vehicle at a second power consumption level less than the first power consumption level in a second mode by:
 increasing a length of time the display of the identification information of the vehicle is turned off between periods when the display of the identification information of the vehicle is turned on when cyclically turning the display of the identification information of the vehicle on and off for the second power consumption level.
Hanyon teaches 
cyclically turning the power to illuminate the display of the identification information of the vehicle on and off at specific time intervals (“a system clock to turn power on and off,” “For example, a vehicle 10, such as a dump truck 10, may only be operated until a certain time at night or on certain days of the week. Thus, a timing module 96 may be used to turn off the power supply after a specified time (e.g., midnight) or on certain days of the week (e.g., Saturdays or Sundays),” [0059]);
in response to a detected off state of the vehicle (“vehicle is stationary,” [0056]), rendering, by a processing device ([0061]), the power to illuminate the identification information of the vehicle at a second power consumption level less than a first power consumption level (a reduced power consumption is yielded when cycling the power on and off, as opposed to having the power constantly on) in a second mode by:
increasing (“adjust the timing…” [0060], one would understand that adjusting the timing is either increasing or decreasing the timing) a length of time the power to illuminate the display of the identification information of the vehicle is turned off between periods when the power to illuminate the display of the identification information of the vehicle is turned on when cyclically turning the power to illuminate the display of the identification information of the vehicle on and off for the second power consumption level (“a timing module 96 may use a motion sensor 88 to monitor movement of a vehicle 10 or other mobile platform. The timing module 96 may then be used to calculate a regular time of use of the vehicle 10 and adjust the timing of the power supplied to the light source 46 accordingly,” [0060], thus if the vehicle is used less, than the time that the light is turned on becomes shorter for the cycle, [0056], [0054]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify McCann by the features of Hanyon and in particular to add Hanyon’s different power features to McCann’s electronic display of vehicle identification information, and in particular, to include Hanyon’s features of: cyclically turning the power to illuminate the display of the identification information of the vehicle on and off at specific time intervals; in response to a detected off state of the vehicle, rendering the power to illuminate the identification information of the vehicle at a second power consumption level less than a first power consumption level in a second mode by: increasing a length of time the power to illuminate the display of the identification information of the vehicle is turned off between periods when the power to illuminate the display of the identification information of the vehicle is turned on when cyclically turning the power to illuminate the display of the identification information of the vehicle on and off for the second power consumption level, in McCann’s electronic display of vehicle identification information.
A person having ordinary skill in the art would have been motivated to combine these features because it would help “to conserve power” (Hanyon, [0070]).

As to Claim 37, the McCann/Hanyon combination discloses as discussed above.  McCann further discloses wherein rendering the identification information of the vehicle on the display in the first mode comprises, in response to a detected on state of the vehicle and a detected parked state of the vehicle, rendering identification information of the vehicle on the display ([0013]).

As to Claim 38, the McCann/Hanyon combination discloses as discussed above.  McCann further discloses wherein rendering the message in the second mode comprises rendering the message selected from a set of advertisements stored on a remote content database ([0014]).

Claims 63-66 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCann in view of Naddeo (US 2002/0021210 A1)(“Naddeo”) and further in view of Lukawitz et al. (US 2011/0078933 A1)(“Lukawitz”).

As to Claim 63, McCann discloses a display system for rendering content on the exterior of a vehicle, the vehicle having an on state and an off state, the system comprising:
a display (electronic display 12) configured to mount on the exterior of the vehicle and to operate at a power consumption level (Abstract);
a vehicle speed sensor (“speedometer,” [0010]) that detects the speed of the vehicle ([0010]); and
a processor (electronic control module 14) connected to the speed sensor and configured to implement one of the following three operational modes of the display system based upon the speed and state of the vehicle:
a first operational mode when the vehicle is in the on state (moving) and at a first speed (“moving below the threshold speed,” [0012]);
a second operational mode when the vehicle is in the on state (moving) and at a second speed different than the first speed (“a specific threshold speed has been reached,” [0011]); and
a third operational mode when the vehicle is in the off state (“not moving,” [0013]);
wherein the processor renders content on the display and modifies the power consumption level of the display based upon the operational mode ([0022]);
wherein the processor renders a first content (“second set of information” [0012]) on the display and operates the display at a first power level in the first operational mode ([0012] and [0022]);
wherein the processor renders a second content (“vehicle identity information,” [0011]) on the display in the second operational mode ([0011]), the second content differing from the first content, and at least one of the identification information of the vehicle and the registration information of the vehicle ([0024]).
McCann does not directly disclose
the first content including at least one of the identification information of the vehicle and the registration information of the vehicle;
the second content including a message;
wherein the message depicted in the second mode takes up a portion of the display area of the display that is larger than the at least one of the identification information of the vehicle and the registration information of the vehicle;
wherein the processor renders a third content on the display and operates the display at a second power consumption level in the third operational mode, the second power consumption level being less than the first power consumption level, the third content including at least one of the identification information of the vehicle and the registration information of the vehicle;
wherein the processor renders content on the display and operates the display at a second power consumption level in the third operational mode, the second power consumption level being less than the first power consumption level.
Naddeo teaches 
first content including at least one of the identification information of the vehicle and the registration information of the vehicle (“license plate number 16, a state of issue 18, inspection status (indicated herein with a "P" for pass), and an expiration date 20,” [0027]);
wherein the processor (system 40) renders a third content (“relevant license plate information of the vehicle,” [0027]) on the display and operates the display at a second power consumption level (“Accordingly, the electronic license plate is powered by the vehicle. Accordingly, to preserve power, the digital display 14 will illuminated more dimly when the vehicle is parked and not running” [0027]) in the third operational mode (“vehicle is parked and not running,” [0027]), the second power consumption level being less than the first power consumption level ([0027]), the third content including at least one of the identification information of the vehicle and the registration information of the vehicle (“The information relates to a license plate number 16, a state of issue 18, inspection status (indicated herein with a "P" for pass), and an expiration date 20.” [0027]);
wherein the processor renders content on the display and operates the display at a second power consumption level in the third operational mode ([0027]), the second power consumption level being less than the first power consumption level ([0027]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify McCann by the features of Naddeo and in particular to include in the first content of McCann the at least one of the identification information of the vehicle and the registration information of the vehicle, as taught by Naddeo, and to include in the processor of McCann the functionality of Naddeo wherein the processor renders a third content on the display and operates the display at a second power consumption level in the third operational mode, the second power consumption level being less than the first power consumption level, the third content including at least one of the identification information of the vehicle and the registration information of the vehicle; and to include in the processor of McCann the functionality of Naddeo wherein the processor renders content on the display and operates the display at a second power consumption level in the third operational mode, the second power consumption level being less than the first power consumption level.
A person having ordinary skill in the art would have been motivated to combine these features because it would help in “displaying relevant information” ([0007], Naddeo) and would help “to preserve power” (Naddeo, [0027]).
Lukawitz teaches 
second content including a message (temporal or customized message 22);
wherein the message depicted in a second mode takes up a portion of the display area of the display that is larger than the at least one of the identification information of the vehicle and the registration information of the vehicle (See Fig.2A, [0028]);
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the McCann/Naddeo combination by the features of Lukawitz and in particular to include in the second content of McCann the message of Lukawitz, wherein the message depicted in a second mode takes up a portion of the display area of the display that is larger than the at least one of the identification information of the vehicle and the registration information of the vehicle, as taught by Lukawitz.
A person having ordinary skill in the art would have been motivated to combine these features because “[b]y configuring license plates as active display screens, roadway communications can be greatly enhanced in real time, providing a broad range of public good” (Lukawitz, [0004]).

As to Claim 64, the McCann/Naddeo/Lukawitz combination discloses as discussed above.  Naddeo teaches wherein a light intensity of the display in the third operational mode is less than the first operational mode and second operational mode (“Accordingly, the electronic license plate is powered by the vehicle. Accordingly, to preserve power, the digital display 14 will illuminated more dimly when the vehicle is parked and not running” [0027]) in the third operational mode (“vehicle is parked and not running,” [0027]).

As to Claim 65, the McCann/Naddeo/Lukawitz combination discloses as discussed above.  Lukawitz teaches a fourth operational mode, wherein the processor renders a fourth content on the display, the fourth content including a message that the vehicle has been stolen (See “STOLEN” depicted in Fig.2A, and also [0028]).

As to Claim 66, the McCann/Naddeo/Lukawitz combination discloses as discussed above.  Lukawitz teaches wherein in the fourth operational mode a communication device communicates with a law enforcement agency that the vehicle has been stolen ([0029]).

Claim 67 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over McCann in view of Naddeo and further in view of Lukawitz and Hanyon.

As to Claim 67, the McCann/Naddeo/Lukawitz combination discloses as discussed above.
McCann does not directly disclose wherein in the third operational mode the processor is configured to cycle on and off the rendering of the third content on the display.
Hanyon teaches the processor is configured to cycle on and off the rendering of the third content on the display ([0059]-[0060]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the McCann/Naddeo/Lukawitz combination by the features of Hanyon and in particular to include in the McCann/Naddeo/Lukawitz combination’s third operational mode, the feature the processor is configured to cycle on and off the rendering of the third content on the display, as taught by Hanyon.
A person having ordinary skill in the art would have been motivated to combine these features because it would help “to conserve power” (Hanyon, [0070]).

Response to Arguments
Applicant’s arguments filed in February 2022 Remarks have been fully considered and addressed were still applicable below. 
On page 7, Applicant argues that one would not think to combine McCann with Hanyon.  The Examiner respectfully disagrees because as states in the office action a person having ordinary skill in the art would have been motivated to combine these features because it would help “to conserve power” (Hanyon, [0070]).
On pages 8-9, Applicant argues that Hanyon does not disclose the cyclically turning on and off, and appears to suggest that Hanyon does not do so because it does not turn the display on and off.  The Examiner has modified the rejection to be more explicit and explain that it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify McCann by the features of Hanyon and in particular to add Hanyon’s different power features to McCann’s electronic display of vehicle identification information.  Specifically, 
Hanyon teaches 
cyclically turning the power to illuminate the display of the identification information of the vehicle on and off at specific time intervals (“a system clock to turn power on and off,” “For example, a vehicle 10, such as a dump truck 10, may only be operated until a certain time at night or on certain days of the week. Thus, a timing module 96 may be used to turn off the power supply after a specified time (e.g., midnight) or on certain days of the week (e.g., Saturdays or Sundays),” [0059]);
in response to a detected off state of the vehicle (“vehicle is stationary,” [0056]), rendering, by a processing device ([0061]), the power to illuminate the identification information of the vehicle at a second power consumption level less than a first power consumption level (a reduced power consumption is yielded when cycling the power on and off, as opposed to having the power constantly on) in a second mode by:
increasing (“adjust the timing…” [0060], one would understand that adjusting the timing is either increasing or decreasing the timing) a length of time the power to illuminate the display of the identification information of the vehicle is turned off between periods when the power to illuminate the display of the identification information of the vehicle is turned on when cyclically turning the power to illuminate the display of the identification information of the vehicle on and off for the second power consumption level (“a timing module 96 may use a motion sensor 88 to monitor movement of a vehicle 10 or other mobile platform. The timing module 96 may then be used to calculate a regular time of use of the vehicle 10 and adjust the timing of the power supplied to the light source 46 accordingly,” [0060], thus if the vehicle is used less, than the time that the light is turned on becomes shorter for the cycle, [0056], [0054]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify McCann by the features of Hanyon and in particular to add Hanyon’s different power features to McCann’s electronic display of vehicle identification information, and in particular, to include Hanyon’s features of: cyclically turning the power to illuminate the display of the identification information of the vehicle on and off at specific time intervals; in response to a detected off state of the vehicle, rendering the power to illuminate the identification information of the vehicle at a second power consumption level less than a first power consumption level in a second mode by: increasing a length of time the power to illuminate the display of the identification information of the vehicle is turned off between periods when the power to illuminate the display of the identification information of the vehicle is turned on when cyclically turning the power to illuminate the display of the identification information of the vehicle on and off for the second power consumption level, in McCann’s electronic display of vehicle identification information.
A person having ordinary skill in the art would have been motivated to combine these features because it would help “to conserve power” (Hanyon, [0070]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA A MANDEL whose telephone number is (571)270-7046.  The examiner can normally be reached on Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Appellant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abhishek Vyas can be reached on (571) 270-1836.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.A.M/Examiner, Art Unit 3621   
April 9, 2022
/ABHISHEK VYAS/Supervisory Patent Examiner, Art Unit 3621